1032, 1039, 194 P.3d 1224, 1228-29 (2008), and its determination whether
                withdrawal was warranted for an abuse of discretion, Molina v. State, 120
                Nev. 185, 191, 87 P.3d 533, 538 (2004).
                            Even assuming, without deciding, that the doctrine of laches
                did not preclude consideration of Morente's motion, he is not entitled to
                relief because "Padilla does not have retroactive effect." Chaidez v. United
                States, 568 U.S. , 133 S. Ct. 1103, 1105 (2013). We reject
                Morente's assertion that his case is not final because the instant motion is
                tantamount to a direct appeal as well as his assertion that the
                retroactivity analysis described in Teague v. Lane, 489 U.S. 288 (1989),
                should not apply for the same reason. Moreover, the record does not
                demonstrate that Morente was affirmatively misadvised of the
                immigration consequences of pleading guilty. Accordingly, we conclude
                the district court did not err by denying his motion, and we
                            ORDER the judgment of the district court AFFIRMED.



                                                   _etu
                                                     ( ait                         J.
                                                   Pickering
                                                                   ify
                                                                                   J.
                                                   Parragairre
                                                               ,




                                                            iil+/L:
                                                               z"s                 J.
                                                   Saitta

                cc: Hon. Douglas Smith, District Judge
                     Law Offices of Anthony D. Guenther, Esq.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A